369 U.S. 437 (1962)
RAGAN
v.
COX, COMMANDANT.
No. 634, Misc.
Supreme Court of United States.
Decided April 23, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Assistant Attorney General Marshall and Harold H. Greene for respondent.
PER CURIAM.
In accordance with the suggestion of the Solicitor General and upon consideration of the entire record, the motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The order of the Court of Appeals, insofar as it denies petitioner leave to proceed in forma pauperis, is vacated and the case is remanded to that court for further proceedings. Simcox v. Madigan, 366 U.S. 765.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.